

116 HR 3103 IH: Puppies Assisting Wounded Servicemembers Act of 2019
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3103IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. Rutherford (for himself, Mr. Cisneros, Mr. Waltz, Mr. Lawson of Florida, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a grant program under which the Secretary
			 shall make grants to private entities for the provision of service dogs to
			 eligible veterans with post-traumatic stress disorder, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Puppies Assisting Wounded Servicemembers Act of 2019 or the PAWS Act of 2019. 2.Findings; sense of Congress (a)FindingsCongress makes the following findings:
 (1)According to the analyses of veteran suicide published by the Department of Veterans Affairs in August 2016 entitled Suicide Among Veterans and Other Americans and in June 2018 entitled VA National Suicide Date Report—
 (A)an average of 20 veterans died by suicide each day during 2014; (B)mental health disorders, including major depression and other mood disorders, have been associated with increased risk for suicide;
 (C)the proportion of users of the Veterans Health Administration with mental health conditions or substance use disorders increased from approximately 27 percent in 2001 to more than 40 percent in 2014; and
 (D)overall, suicide rates are highest among patients with mental health and substance use disorder diagnoses who are in treatment and lower among those who received a mental health diagnoses but were not at risk enough to require enhanced care from a mental health provider.
 (2)Pairing a service dog with a veteran costs approximately $25,000, including training of the service dog as well as training of the veteran with the service dog and follow-up services and support.
 (3)Organizations like K9s For Warriors and other members of the Association of Service Dog Providers for Military Veterans have proven track-records of training service dogs for veterans with severe post-traumatic stress disorder and dramatically improving those veterans’ quality of life, ability to re-enter society, and, most importantly, their chances of survival.
 (4)New, rigorous scientific research provides persuasive weight to the growing anecdotal evidence that service dogs ameliorate the symptoms associated with post-traumatic stress disorder, and in particular, help prevent veteran suicide.
 (b)Sense of CongressIt is the sense of Congress that the Department of Veterans Affairs must be more effective in its approach to reducing the burden of veteran suicide connected to mental health disorders, including post-traumatic stress disorder.
			3.Department of Veterans Affairs program to provide grants for the provision of service dogs to
			 certain veterans with severe post-traumatic stress disorder
			(a)Grants
 (1)In generalThe Secretary of Veterans Affairs shall make grants to eligible organizations for the purposes of providing service dogs to eligible veterans.
 (2)Amount of grantA grant under this section shall be in an amount not to exceed $25,000 for each eligible veteran paired with a service dog.
 (b)Eligible organizationsTo be eligible to receive a grant under this section, an organization shall— (1)be a nonprofit organization that—
 (A)provides service dogs to veterans with post-traumatic stress disorder (hereinafter in this section referred to as PTSD);
 (B)meets the publicly available National Standard of the Association of Service Dog Providers for Military Veterans; and
 (C)has expertise in the unique needs of veterans with PTSD; (2)agree to provide the benefits described in subsection (c) and, if necessary, to cover any costs associated with the provision of such benefits in excess of the amount of the grant;
 (3)agree to reaccept or replace any service dog the organization provides to a veteran using a grant under this section, if necessary, as determined by the organization and the veteran; and
 (4)submit to the Secretary an application containing such information, certification, and assurances as the Secretary may reasonably require.
 (c)Benefits To be provided using grant fundsAn organization that receives a grant under subsection (a) shall use the grant to— (1)provide a service dog for each eligible veteran participating in the program;
 (2)for each service dog provided, to provide— (A)commercially available or Government-guaranteed veterinary health insurance to maintain the health of the dog and keep the dog functioning in the prescribed role for the life of the dog; and
 (B)hardware, or repairs or replacements for hardware, that are clinically determined to be required by the dog to perform the tasks necessary to assist the veteran with the diagnosed disorder of the veteran.
 (3)cover the cost of any travel expenses for the veteran to obtain the dog, calculated in the same manner as similar travel expenses provided pursuant to section 111 of title 38, United States Code.
 (d)Travel expenses for replacement dogsIf a veteran replaces a service dog provided pursuant to a grant under this section, the Secretary shall pay an additional amount for such the travel expenses, to be calculated in the same manner as similar travel expenses provided pursuant to section 111 of title 38, United States Code. Such payment shall be in addition to any other benefits the veteran receives for the first service dog provided under this section.
			(e)Eligible veterans
 (1)Initial eligibilityFor purposes of this section, an eligible veteran is a veteran who— (A)is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code;
 (B)has been treated and has completed an established evidence-based treatment for PTSD yet remains diagnosed with PTSD by a qualified health care provider, as rated on the post-traumatic stress disorder checklist (PCL–5);
 (C)the health care provider or clinical team of the Department of Veterans Affairs that is treating the veteran for such disorder determines, based upon medical judgment, that the veteran may potentially benefit from a service dog; and
 (D)agrees to successfully complete training provided by an eligible organization in conjunction with the receipt of a service dog.
 (2)Ongoing eligibilityTo remain eligible to participate in the program, a veteran shall see the health care provider or clinical team of the Department of Veterans Affairs treating the veteran for such a disorder at least once every six months to determine, based on a clinical evaluation of efficacy, whether the veteran continues to benefit from a service dog.
 (3)Other casesIf at any point, the veteran is no longer able or willing to care for the service dog, the organization that provided the service dog and the veteran shall determine the appropriate recourse to ensure the safety of both the veteran and the service dog.
 (f)Approval of grant applicationsThe Secretary of Veterans Affairs may review an application submitted by an eligible organization for a grant under this section only after the organization accepts an eligible veteran into an appropriate program. The Secretary shall approve or deny such an application not later than 90 days after the date on which an eligible organization applies to participate under this section on behalf of an eligible veteran.
 (g)Relationship to Department of Veterans Affairs benefitsThe provision of a service dog to a veteran under this section is in addition to any other hospital care or medical service furnished by the Department for that veteran for PTSD. An improvement in symptoms as a result of the provision of a service dog shall not affect the eligibility of the veteran for any other benefit under the laws administered by the Secretary.
 (h)MetricsIn carrying out this section, the Secretary shall— (1)develop metrics and other appropriate means to measure, with respect to veterans participating in the program, the improvement in psychosocial function and therapeutic compliance of such veterans and changes with respect to the dependence on prescription narcotics and psychotropic medication of such veterans; and
 (2)establish processes to document and track the progress of such veterans under the program in terms of the benefits and improvements noted as a result of the program.
				(i)GAO briefing and study
 (1)BriefingNot later than one year after the date on which the Secretary commences the grant program under this section, the Comptroller General of the United States shall provide to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a briefing on the methodology established for the program.
 (2)ReportNot later than 270 days after the date on which the grant program under this section terminates, the Comptroller General shall submit to the committees specified in paragraph (1) a report on the program. Such report shall include an evaluation of the approach and methodology used for the program with respect to—
 (A)helping veterans with severe PTSD return to civilian life; (B)relevant metrics, including any reduction in metrics, including reduction in scores under the post-traumatic stress disorder checklist (PCL–5), improvement in psychosocial function, and therapeutic compliance; and
 (C)reducing the dependence of participants on prescription narcotics and psychotropic medication. (j)Authorization of appropriationsThere is authorized to be appropriated for the period of fiscal year 2019 through fiscal year 2022, $10,000,000 to carry out the program under this section.
 (k)TerminationThe authority to carry out a program under this section shall terminate on the date that is 3 years after the date of the enactment of this Act. An eligible veteran in possession of a service dog furnished under the program as of the date of the termination of the program may keep the service dog after the termination of the program for the life of the dog.
			